         Case:19-04967-BKT13  Doc#:10 13Filed:10/04/19
                     STANDING CHAPTER                   Entered:10/04/19
                                         TRUSTEE ALEJANDRO               09:20:48
                                                              OLIVERAS RIVERA                                        Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  34,530
CARLOS RUBEN RUIZ ORTIZ                                                  Case No.    19-04967-BKT
                                                         Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                             Date & Time:          10/2/2019 11:04:00AM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0.00
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 3 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:
                                                                            AELA - by Rosario Vidal Arbona , Esq
                                                                            First Bank by Ms. Norma Melchor

II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       08/30/2019             Base:        $16,200.00   Payments 1 made out of 1 due.

Confirmation Hearing Date:            11/1/2019 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $132.00       = $3,868.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-04967-BKT13  Doc#:10 13Filed:10/04/19
                     STANDING CHAPTER                   Entered:10/04/19
                                         TRUSTEE ALEJANDRO               09:20:48
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              34,530
CARLOS RUBEN RUIZ ORTIZ                                            Case No.    19-04967-BKT
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             34,530   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-04967-BKT13  Doc#:10 13Filed:10/04/19
                     STANDING CHAPTER                   Entered:10/04/19
                                         TRUSTEE ALEJANDRO               09:20:48
                                                              OLIVERAS RIVERA                                   Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 3
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                              34,530
CARLOS RUBEN RUIZ ORTIZ                                               Case No.    19-04967-BKT
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor




1. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

a. Debtor is asked to provide maturity date of World Financial water filter contract.

b. Plan does not comply with unsecured pool of $11,382.60 since only distribute $8,661.11 to non-priority unsecured

creditors.

c. Per pay-stubs submitted by the debtor it seems that on January 2019 he received $10,287.56 as an additional

income described as "Ajuste Salarios".

d. Amend schedule B to disclose cause of action against PR Government. He avers that the same is stayed by

PROMESA



2. DOMESTIC SUPPORT OBLIGATION, (Post-petition §1325(a)(8)):

--Debtor has 1 DSO account(s): $440.00 monthly. Per Bankruptcy Code, as of the confirmation hearing date, he must

file evidence with the court of being current in the DSO payments that became due post-petition.



--DSO recipient Ivette De Leon Corra ( 2 minors aged 18 and 23) 440.00



Note: Pay-stub deduction of $440.00 described as "Penali" is the DSO deduction.



3. OTHER:

a. Schedule A/B does not disclose clothes.

b. Trustee objects pro-rata treatment to unsecured creditors since there is an unsecured pool of $11,382.60 that

needs to be disclosed in the part that reads "The Sum of $______".

c. Insurance for vehicle is due Nov 27 2019. FB avers that it appears that vehicle is insured until November.

Schedule J does not disclose amount to be dedicated.

d. Debtor avers that payment was sent this week penidng to receive.

The following party(ies) object(s) confirmation:




         s/Pedro R Medina                                                                        Date:      10/02/2019

         Trustee/Presiding Officer                                                                                 (Rev. 05/13)
